UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00058) Exact name of registrant as specified in charter:	The George Putnam Fund of Boston Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	August 1, 2011 — January 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: George Putnam Balanced Fund Semiannual report 1 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Message from the Trustees Dear Fellow Shareholder: Markets in early 2012 have signaled a more consistently positive direction, supported by strengthening fundamentals. In the United States, where corporate earnings have been strong for more than a year, the employment picture has also brightened in recent months. The Federal Reserve has pledged to leave rates at historic lows at least through the end of 2014, and the beleaguered U.S. housing market has finally shown signs of recovery. The European debt situation and likely recession in that region continue to weigh heavily on markets, of course, alongside high unemployment here at home. However, we are encouraged by the change in investor sentiment. We believe there are numerous investment opportunities resulting from the many market dislocations in recent years. Putnams rigorous bottom-up, fundamental investment approach is well suited to this environment, and the Putnam team is committed to uncovering returns for our shareholders, while seeking to guard against downside risk. Please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr.Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Providing the benefits of balanced investing since 1937 The fund launched in 1937 when George Putnam, a Boston investment manager, decided to introduce an innovative approach — a balance of stocks to seek capital appreciation and bonds to help provide current income. The original portfolio featured industrial stocks andrailroad bonds. This balanced approach made sense then, and we believe it continues to make sense now. In the late 1930s, the stock market experienced dramatic swings as businesses struggled to recover from the Great Depression and the shadow of war began to spread across Europe and Asia. Today, economic uncertainties continue to challenge investors. Although the fund has experienced volatility at times, its balanced approach has kept it on course. When stocks were weak, the fund’s bonds helped results. Similarly, stocks often performed better when bonds were hurt by rising interest rates or inflation. In a letter to shareholders dated July 12, 1938, George Putnam articulated the strategy this way: “Successful investing calls not so much for some clairvoyant ability to read the future as for the courage to stick to tested, commonsense policies in the face of the unreliable emotional stresses and strains that constantly sweep the market place.” Today, Putnam remains committed to this prudent approach. Consider these risks before investing: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Value stocks may fail to rebound, and the market may not favor value-style investing. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmarks (Russell 1000 Value Index and George Putnam Blended Index) were introduced on 12/31/78 and its Lipper group (Balanced Funds) was introduced on 12/31/59; they all post-date the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. George Putnam Blended Index is an unmanaged index administered by Putnam Investment Management, LLC, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays Capital U.S. Aggregate BondIndex. 4 Interview with your fund’s portfolio managers The fiscal year began last August on the eve of the first-ever U.S. credit downgrade. Did this affect your strategy? David: The process of deleveraging, both in the United States and abroad, prompted caution, but that fits the nature of this fund. We manage this as a fairly conservative, balanced fund, favoring high-quality stocks and bonds with the dual goals of current income and capital appreciation. Equity prices tumbled in August and September, but the fund’s bond holdings helped to soften the impact. Fortunately, the U.S. economy also demonstrated resilience, and as month after month showed continued growth, equity prices recovered, generally rising from October through January. Were you concerned that the economy would go back into recession? Raman: Our baseline scenario at the start of the period was that the economy’s recovery was sustainable, and that proved to be correct. Of course, there were reasons for concern. Political gridlock in Washington and the worsening sovereign debt crisis in Europe are events that can influence consumer and business behavior. Fear could have prompted a general pullback in spending, which would have been quite damaging. Fortunately there was strength in many sectors. As an example, the automobile sector was in the midst of recovery from the supply disruptions that had followed Japan’s earthquake in March, and this trend was not derailed by macroeconomic concerns. This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 1/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 14–15. 5 How did the fund’s equity style fare? David: I invest with a conservative value style, favoring large, well-established, mostly dividend-paying companies with high-quality balance sheets, and whose stocks are undervalued. Stock dividends add to the fund’s income generated primarily by bonds. During this six-month period, value-style investing had modest results, below the average of the overall market. This was primarily due to the relatively large proportion of financial stocks in value indexes such as the fund’s primary benchmark, the Russell 1000 Value Index. Segments of the financials sector, especially banks, continue to struggle with a weak housing market, high foreclosure rates, and degrees of exposure to European financial markets, which were under the stress of mounting sovereign debt risk. I maintained underweight exposure to the financials sector during the period. What were the fixed-income strategies? Raman: The fixed-income portion seeks to provide current income with a mix of government and investment-grade corporate bonds. In this period, we believed conditions would be apt to favor corporate bonds because their yield advantage over government bonds was greater than normal. We also tactically adjusted exposures to government agency mortgages and, to a lesser extent, certain high-quality commercial mortgage-backed securities, with the goal of enhancing returns. In addition to these sector tactics, we adjusted the portfolio’s yield-curve positioning and duration, with the goal of benefiting from changes in yields for bonds of different maturities. Did the strategies perform as you had expected? Raman: We experienced disappointments in the corporate strategy. The bonds performed well on a fundamental basis in that the major risk in this strategy — credit risk — did not worsen, because corporate defaults were no greater than expected. However, this risk was unrewarded, which was a bit unusual, especially in light of better equity performance. Credit risk is in many ways similar to equity risk, because it is sensitive to economic Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. 6 conditions and corporate earnings. In this period, there was a special factor at work —pending federal regulation associated with the Volcker Rule, named after former Fed Chairman Paul Volcker. This regulation might limit the degree to which banking institutions can commit capital to trading corporate securities. During the period it appears that many institutions prepared to reduce their capital commitments, which reduced liquidity in the market. While the peculiar underperformance of corporate bonds held back the portfolio’s results during the period, the silver lining is that these holdings now carry a higher return premium, in our view, which can add to fund performance in the future. Turning back to the equity holdings, where did you see better and worse results? David: Security selection played the largest role in our results, though a significant underweight position in the financials sector was beneficial. I regarded financials to be generally unattractive because many had potential exposure to Europe’s sovereign debt crisis. Although many financial stocks had attractive valuations, they did not carry the low-volatility characteristics that I prefer. There were some well-known companies in the fund, such as Citigroup and Wells Fargo , but they were underweight positions relative to the primary benchmark. Toward the end of the period, with valuations in the sector even lower and improved stability in Europe, I began to add to these positions, but for the reporting period the fund had an underweight position in the sector. What holdings helped results? David: The fund had an overweight position in Kimberly-Clark , a large consumer products company. With a strong market position in 80different countries, the company generates a lot of free cash flow. It also offers an attractive dividend —a feature in strong demand in the market. The stock has been rewarded with appreciation. This table shows the fund’s top 10 equity holdings by percentage of the fund’s net assets as of 1/31/12. Short-term holdings are excluded. Holdings will vary over time. 7 Another holding that attracted investors with a high dividend, also likely to be sustainable, is Philip Morris International . This company has a growing franchise in overseas markets, where regulatory conditions are less of an issue than they appear to be in the United States. The company’s cash flows and dividend are generally not influenced by the economic cycle. We held a position in a retailer that adroitly navigated trends in consumer spending during the period. TJX , which operates store chains such as T.J.Maxx and Marshalls, is not a part of the benchmark, but we believe that TJX has a great franchise selling off-price apparel and other items, and has seized the opportunity presented by consumers’ price consciousness. The holding contributed better-than-benchmark results for the fund. In the health-care sector, pharmaceuticals company Pfizer also appreciated significantly in the period. Despite some of its strongest products facing patent expirations, Pfizer continues to develop a range of new products while, in our view, managing its cost structure well. The company also pays an attractive dividend. Aetna , the third-largest managed-care organization in the United States, also performed well. During 2011, Aetna delivered earnings growth of 40%, which was above expectations. I find the health-care sector attractive in general, because stock prices are discounting a negative impact from gradual implementation of the 2010 health reform. However, I believe the market is not acknowledging the positive revenue trends likely to take shape in the sector as Americans age and spend more on health care. What is your outlook for the second half of the fiscal year? Raman: We believe that market and economic conditions are unlikely to change drastically, and neither will the basic balance and investment characteristics of this fund. That said, we expect to be active in trying to add to performance above what a passive index might deliver. With the bond portion, this will involve tactics such as adjusting our sector positions in investment-grade This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 corporate, Treasury, agency, and agency mortgage-backed securities. We believe opportunities are likely to emerge in this economic scenario. While GDP growth at a modest rate of about 2% cheers those who worry about a recession, we expect that job growth will remain fairly weak and inflationary pressures subdued. In fact, we expect that headline inflation will decline in the early months of 2012. This could cause the yield curve to flatten. As a consequence, the Fed is likely, we think, to seize on the combination of weak growth and lower inflation as an instance to attempt additional stimulus aimed at accelerating economic activity and job creation. As the market grapples with emerging data, as well as evolving Fed policies, we expect to see some movement in the yield curve and in sector opportunities, and we will try to pursue opportunities for additional returns from these movements. David: We believe that stocks continue to look relatively attractive in this environment. Valuations have remained reasonable near the end of the fiscal period, in our view, in part because corporations delivered strong earnings growth while prices did not move much. Businesses have found ways to grow profits even in a weak economy, and in our estimation, this makes it more likely for the market to appreciate in coming years. I will continue to be selective, favoring quality companies with solid balance sheets, and undervalued earnings and cash flow. Thank you, David and Raman, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David M. Calabro holds a B.A. from Williams College. David joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Raman Srivastava has an M.S. in Computational Finance from Carnegie Mellon University and a B.S. from the University of Waterloo. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1997. IN THE NEWS The U.S. unemployment rate fell to 8.3% in January, with the nation’s employers adding 243,000 jobs, according to the Labor Department . This was the fastest pace of job growth since April 2011 and was the fifth straight month of unemployment rate declines. The nation’s jobless rate is still above the 5.2%-to-6% range that Federal Reserve (Fed) officials say is consistent with maximum employment. According to the Labor Department, 12.8 million Americans remain unemployed. In testimony before the Senate Budget Committee in early February, Fed Chairman Ben S. Bernanke said that the U.S. job market is far from “operating normally.” The Fed chairman reiterated that the Fed’s benchmark interest rate will remain near zero at least through late 2014, and again called on U.S. lawmakers to reduce the federal deficit. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended January 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.58% 8.49% 7.57% 7.57% 7.76% 7.76% 7.84% 7.79% 8.31% 8.65% 10 years 21.77 14.75 12.77 12.77 12.91 12.91 15.84 11.78 18.91 24.88 Annual average 1.99 1.39 1.21 1.21 1.22 1.22 1.48 1.12 1.75 2.25 5 years –11.92 –16.97 –15.28 –16.64 –15.18 –15.18 –14.08 –17.07 –12.94 –10.78 Annual average –2.51 –3.65 –3.26 –3.57 –3.24 –3.24 –2.99 –3.67 –2.73 –2.26 3 years 51.77 43.00 48.27 45.27 48.43 48.43 49.56 44.25 50.68 52.87 Annual average 14.92 12.66 14.03 13.26 14.07 14.07 14.36 12.99 14.64 15.20 1 year 3.95 –2.02 3.06 –1.94 3.10 2.10 3.38 –0.20 3.60 4.12 6 months 2.52 –3.34 2.04 –2.96 2.05 1.05 2.19 –1.41 2.31 2.56 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 1/31/12 Barclays Capital Lipper Balanced Russell 1000 U.S. Aggregate George Putnam Funds category Value Index Bond Index Blended Index† average ‡ Annual average (life of fund) —* —* —* —* 10 years 53.25% 75.47% 74.18% 53.89% Annual average 4.36 5.78 5.71 4.34 5 years –10.34 38.27 12.92 10.68 Annual average –2.16 6.70 2.46 2.01 3 years 62.75 23.87 49.65 49.94 Annual average 17.63 7.40 14.38 14.42 1 year 1.88 8.66 5.45 2.49 6 months 1.74 4.25 3.48 0.29 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * The fund’s benchmarks (Russell 1000 Value Index and George Putnam Blended Index) were introduced on 12/31/78. The Barclays Capital U.S. Aggregate Bond Index was introduced on 12/31/75, and the fund’s Lipper group (Balanced Funds) was introduced on 12/31/59. They all post-date the inception of the fund’s class A shares. † George Putnam Blended Index is an unmanaged index administered by Putnam Management, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays Capital U.S. Aggregate Bond Index. ‡ Over the 6-month, 1-year, 3-year, 5-year, and 10-year periods ended 1/31/12, there were 732, 728, 690, 625, and 270 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 1/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 2 2 2 2 2 2 Income $0.100 $0.052 $0.055 $0.069 $0.085 $0.115 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/11 $12.21 $12.95 $12.08 $12.14 $12.06 $12.50 $12.18 $12.26 1/31/12 12.41 13.17 12.27 12.33 12.25 12.69 12.37 12.45 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 1.61% 1.52% 0.88% 0.91% 1.14% 1.10% 1.39% 1.83% Current 30-day SEC yield N/A 1.50 0.86 0.86 N/A 1.07 1.35 1.84 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at end of period. 2 For a portion of the period, this fund’s expenses were limited, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Fund performance as of most recent calendar quarter Total return for periods ended 12/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (11/5/37) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.55% 8.46% 7.53% 7.53% 7.73% 7.73% 7.81% 7.76% 8.28% 8.61% 10 years 17.68 10.91 9.03 9.03 9.12 9.12 12.00 8.09 15.00 20.77 Annual average 1.64 1.04 0.87 0.87 0.88 0.88 1.14 0.78 1.41 1.91 5 years –13.48 –18.45 –16.78 –18.11 –16.67 –16.67 –15.55 –18.52 –14.42 –12.36 Annual average –2.85 –4.00 –3.61 –3.92 –3.58 –3.58 –3.32 –4.01 –3.07 –2.60 3 years 43.62 35.38 40.17 37.17 40.37 40.37 41.38 36.50 42.52 44.69 Annual average 12.82 10.62 11.91 11.11 11.97 11.97 12.24 10.93 12.54 13.10 1 year 2.71 –3.21 1.90 –3.10 1.86 0.86 2.13 –1.47 2.45 2.97 6 months –2.06 –7.71 –2.49 –7.34 –2.45 –3.42 –2.35 –5.73 –2.19 –1.92 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses for the fiscal year ended 7/31/11 1.05% 1.80% 1.80% 1.55% 1.30% 0.80% Annualized expense ratio for the six-month period ended 1/31/12 1.05% 1.80% 1.80% 1.55% 1.30% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from August 1, 2011, to January 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.35 $9.14 $9.14 $7.88 $6.61 $4.07 Ending value (after expenses) $1,025.20 $1,020.40 $1,020.50 $1,021.90 $1,023.10 $1,025.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2012, use the following calculation method. To find the value of your investment on August 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.33 $9.12 $9.12 $7.86 $6.60 $4.06 Ending value (after expenses) $1,019.86 $1,016.09 $1,016.09 $1,017.34 $1,018.60 $1,021.11 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. George Putnam Blended Index is an unmanaged index administered by Putnam Investment Management, LLC, 60% of which is based on the Russell 1000 Value Index and 40% of which is based on the Barclays Capital U.S. Aggregate Bond Index. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not 14 reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2012, Putnam employees had approximately $325,000,000 and the Trustees had approximately $75,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 16 The fund’s portfolio 1/31/12 (Unaudited) COMMON STOCKS (57.5%)* Shares Value Banking (5.0%) Bank of New York Mellon Corp. (The) 155,000 $3,120,150 BB&T Corp. 55,500 1,509,045 Comerica, Inc. 80,600 2,230,202 Fifth Third Bancorp 56,800 738,968 JPMorgan Chase & Co. 606,700 22,629,910 PNC Financial Services Group, Inc. 28,900 1,702,788 State Street Corp. 163,600 6,409,848 U.S. Bancorp 290,200 8,189,444 Wells Fargo & Co. 438,100 12,796,901 Basic materials (1.9%) Alcoa, Inc. 194,400 1,975,104 Dow Chemical Co. (The) 56,048 1,878,168 E.I. du Pont de Nemours & Co. 132,400 6,737,836 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 32,100 1,483,341 Nucor Corp. 83,500 3,714,915 PPG Industries, Inc. 44,200 3,959,436 Rio Tinto PLC ADR (United Kingdom) 29,100 1,759,386 Weyerhaeuser Co. R 35,072 702,141 Capital goods (3.4%) Eaton Corp. 83,100 4,074,393 Emerson Electric Co. 54,200 2,784,796 Illinois Tool Works, Inc. 76,800 4,072,704 Ingersoll-Rand PLC 49,400 1,726,036 KBR, Inc. 46,900 1,507,366 Lockheed Martin Corp. 19,300 1,588,776 Northrop Grumman Corp. 82,200 4,771,710 Parker Hannifin Corp. 60,400 4,873,072 Raytheon Co. 85,500 4,103,145 Staples, Inc. 236,300 3,457,069 United Technologies Corp. 86,100 6,745,935 Communication services (4.6%) AT&T, Inc. 563,982 16,586,711 Comcast Corp. Class A 328,500 8,734,815 DIRECTV Class A † 16,300 733,663 Juniper Networks, Inc. † 86,800 1,816,724 Time Warner Cable, Inc. 49,200 3,627,024 Verizon Communications, Inc. 488,200 18,385,612 Vodafone Group PLC ADR (United Kingdom) 159,300 4,315,437 Conglomerates (2.3%) 3M Co. 34,200 2,965,482 General Electric Co. 935,000 17,493,850 Tyco International, Ltd. 128,100 6,526,695 17 COMMON STOCKS (57.5%)* cont. Shares Value Consumer cyclicals (5.4%) Bed Bath & Beyond, Inc. † 28,100 $1,705,670 Carnival Corp. 71,200 2,150,240 Ford Motor Co. † 201,400 2,501,388 Hasbro, Inc. 80,500 2,810,255 Home Depot, Inc. (The) 69,500 3,085,105 Johnson Controls, Inc. 61,400 1,950,678 Kimberly-Clark Corp. 61,700 4,415,252 Marriott International, Inc. Class A 78,820 2,715,349 News Corp. Class A 89,700 1,689,051 Omnicom Group, Inc. 32,400 1,477,764 Stanley Black & Decker, Inc. 15,700 1,101,826 Target Corp. 116,300 5,909,203 Time Warner, Inc. 226,900 8,408,914 TJX Cos., Inc. (The) 113,900 7,761,146 Viacom, Inc. Class B 110,200 5,183,808 Wal-Mart Stores, Inc. 45,900 2,816,424 Walt Disney Co. (The) 204,500 7,955,050 Consumer finance (0.4%) American Express Co. 98,900 4,958,846 Consumer staples (4.6%) Avon Products, Inc. 109,400 1,944,038 Coca-Cola Co. (The) 26,300 1,776,039 Coca-Cola Enterprises, Inc. 151,000 4,045,290 Colgate-Palmolive Co. 20,400 1,850,688 CVS Caremark Corp. 181,300 7,569,275 General Mills, Inc. 56,500 2,250,395 Hertz Global Holdings, Inc. † 223,400 3,038,240 Kellogg Co. 33,000 1,634,160 Kraft Foods, Inc. Class A 78,562 3,008,925 Lorillard, Inc. 17,200 1,847,108 Newell Rubbermaid, Inc. 175,500 3,241,485 PepsiCo, Inc. 35,000 2,298,450 Philip Morris International, Inc. 167,000 12,486,590 Procter & Gamble Co. (The) 87,600 5,522,304 SYSCO Corp. 41,100 1,237,521 Energy (6.5%) Anadarko Petroleum Corp. 14,100 1,138,152 Chevron Corp. 116,000 11,957,280 ConocoPhillips 48,200 3,287,722 Devon Energy Corp. 46,000 2,935,260 Exxon Mobil Corp. 267,500 22,400,450 Hess Corp. 47,600 2,679,880 National Oilwell Varco, Inc. 29,200 2,160,216 Newfield Exploration Co. † 43,300 1,637,173 Noble Corp. (Switzerland) 104,600 3,644,264 18 COMMON STOCKS (57.5%)* cont. Shares Value Energy cont. Occidental Petroleum Corp. 63,200 $6,305,464 Royal Dutch Shell PLC ADR (United Kingdom) 68,700 4,902,432 Schlumberger, Ltd. 67,995 5,111,184 Total SA ADR (France) 137,800 7,299,266 Valero Energy Corp. 60,300 1,446,597 Financials (3.4%) Aflac, Inc. 81,600 3,935,568 Citigroup, Inc. 312,450 9,598,464 Goldman Sachs Group, Inc. (The) 77,410 8,628,893 MetLife, Inc. 85,000 3,003,050 Progressive Corp. (The) 231,200 4,688,736 Prudential Financial, Inc. 176,200 10,085,688 Health care (9.3%) Abbott Laboratories 28,200 1,527,030 Aetna, Inc. 160,600 7,018,220 Baxter International, Inc. 136,900 7,595,212 Bristol-Myers Squibb Co. 81,900 2,640,456 Celgene Corp. † 22,700 1,650,290 CIGNA Corp. 88,200 3,954,006 Covidien PLC (Ireland) 66,812 3,440,818 Johnson & Johnson 314,900 20,755,059 Medtronic, Inc. 90,000 3,471,300 Merck & Co., Inc. 317,300 12,139,898 Novartis AG ADR (Switzerland) 40,500 2,201,580 Pfizer, Inc. 898,558 19,229,141 Quest Diagnostics, Inc. 80,700 4,687,056 St. Jude Medical, Inc. 116,100 4,842,531 Stryker Corp. 89,200 4,944,356 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 53,700 2,423,481 Thermo Fisher Scientific, Inc. † 140,100 7,411,290 Insurance (2.1%) Allstate Corp. (The) 179,900 5,190,115 Chubb Corp. (The) 64,600 4,354,686 Marsh & McLennan Cos., Inc. 193,800 6,122,142 RenaissanceRe Holdings, Ltd. 17,000 1,242,870 Sun Life Financial, Inc. (Canada) 62,700 1,255,254 Travelers Cos., Inc. (The) 112,600 6,564,580 Investment banking/Brokerage (0.3%) Charles Schwab Corp. (The) 156,200 1,819,730 Morgan Stanley 102,740 1,916,101 Real estate (0.5%) CreXus Investment Corp. R 73,100 809,217 Equity Residential Trust R 26,048 1,551,158 19 COMMON STOCKS (57.5%)* cont. Shares Value Real estate cont. Prologis, Inc. R 56,481 $1,791,013 Simon Property Group, Inc. R 10,562 1,434,953 Technology (4.8%) Adobe Systems, Inc. † 100,700 3,116,665 Apple, Inc. † 4,300 1,962,864 Cisco Systems, Inc. 395,800 7,769,554 EMC Corp. † 233,800 6,022,688 Hewlett-Packard Co. 133,800 3,743,724 Honeywell International, Inc. 150,800 8,752,432 IBM Corp. 21,500 4,140,900 Intel Corp. 153,600 4,058,112 KLA-Tencor Corp. 22,500 1,150,425 Microsoft Corp. 205,300 6,062,509 Oracle Corp. 65,100 1,835,820 Qualcomm, Inc. 49,800 2,929,236 SanDisk Corp. † 43,300 1,986,604 Texas Instruments, Inc. 56,000 1,813,280 Yahoo!, Inc. † 89,800 1,389,206 Transportation (0.4%) FedEx Corp. 15,400 1,408,946 United Parcel Service, Inc. Class B 38,400 2,904,960 Utilities and power (2.6%) Ameren Corp. 139,200 4,404,288 American Electric Power Co., Inc. 98,000 3,876,880 Dominion Resources, Inc. 27,300 1,366,092 Duke Energy Corp. 76,300 1,625,953 Edison International 120,500 4,945,320 Entergy Corp. 83,000 5,758,540 Exelon Corp. 20,400 811,512 NextEra Energy, Inc. 39,600 2,370,060 PG&E Corp. 119,550 4,860,903 Total common stocks (cost $603,552,248) CORPORATE BONDS AND NOTES (16.4%)* Principal amount Value Basic materials (1.0%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $275,000 $354,404 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 1,545,000 1,821,732 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 550,000 598,426 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 (Indonesia) 1,450,000 1,527,938 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 850,000 1,092,447 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,018,000 1,337,844 International Paper Co. sr. unsec. notes 8.7s, 2038 10,000 13,961 20 CORPORATE BONDS AND NOTES (16.4%)* cont. Principal amount Value Basic materials cont. International Paper Co. sr. unsec. notes 7.95s, 2018 $221,000 $275,806 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 20,000 25,060 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 200,000 209,128 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 350,000 437,488 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 450,000 626,235 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 570,000 667,768 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 385,000 513,903 Sealed Air Corp. sr. notes 7 7/8s, 2017 585,000 622,675 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 35,000 42,786 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 51,000 58,599 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 16,000 18,860 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 195,000 225,646 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 180,000 194,767 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 735,000 820,442 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 5,320 Capital goods (0.4%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 1,595,000 1,680,731 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 767,000 915,300 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 975,000 1,218,815 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 240,000 276,972 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 125,082 Communication services (1.6%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 200,000 243,513 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 280,000 284,448 American Tower REIT, Inc. sr. unsec. notes 7 1/4s, 2019 R 800,000 908,462 American Tower REIT, Inc. sr. unsec. unsub. notes 4 5/8s, 2015 R 555,000 581,165 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 705,000 835,814 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 1,194,000 1,456,087 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 1,380,000 1,865,822 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 715,000 692,474 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 305,000 309,929 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 290,000 377,646 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 225,000 291,778 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 193,232 Cox Communications, Inc. 144A notes 5 7/8s, 2016 289,000 334,366 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 710,000 739,314 21 CORPORATE BONDS AND NOTES (16.4%)* cont. Principal amount Value Communication services cont. France Telecom sr. unsec. unsub. notes 8 1/2s, 2031 (France) $250,000 $352,497 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 255,000 284,203 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 283,000 293,948 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 70,000 92,205 NBC Universal Media, LLC sr. unsec. unsub. notes 5.15s, 2020 295,000 337,888 NBC Universal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 380,000 481,808 Qwest Corp. notes 6 3/4s, 2021 462,000 514,466 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 95,000 123,500 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 122,000 135,319 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 1,125,000 1,204,587 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 610,000 803,330 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 300,000 301,500 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 845,000 903,255 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 640,000 807,091 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 150,000 169,389 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 355,000 426,546 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 110,000 153,164 Verizon New Jersey, Inc. debs. 8s, 2022 770,000 979,293 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 980,000 1,249,653 Consumer cyclicals (1.0%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 475,000 532,715 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 730,000 943,724 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 430,000 463,100 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 370,000 427,632 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 820,000 935,991 Ecolab, Inc. sr. unsec. unsub. notes 5 1/2s, 2041 90,000 104,738 Ecolab, Inc. sr. unsec. unsub. notes 4.35s, 2021 210,000 231,705 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 325,000 364,000 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 555,000 564,109 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 1,245,000 1,278,510 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 300,000 340,849 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 290,000 329,490 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 846,000 833,310 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 72,599 22 CORPORATE BONDS AND NOTES (16.4%)* cont. Principal amount Value Consumer cyclicals cont. Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 $110,000 $112,766 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 1,045,000 1,304,180 Owens Corning company guaranty sr. unsec. notes 9s, 2019 324,000 389,610 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 170,000 227,932 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 520,000 690,192 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 120,000 133,198 Time Warner, Inc. debs. 9.15s, 2023 340,000 468,609 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 630,000 640,579 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 375,000 516,450 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 595,000 810,041 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 165,000 259,411 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 495,000 540,540 Campbell Soup Co. debs. 8 7/8s, 2021 855,000 1,257,496 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 279,000 302,715 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 736,076 874,715 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 135,447 139,482 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 810,000 922,171 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 (Canada) 820,000 1,140,911 General Mills, Inc. sr. unsec. notes 5.65s, 2019 130,000 155,868 H.J. Heinz Finance Co. 144A company guaranty sr. unsec. notes 7 1/8s, 2039 360,000 479,607 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 309,000 394,710 Kroger Co. company guaranty sr. unsec. unsub. notes 6 3/4s, 2012 275,000 278,342 Kroger Co. company guaranty sr. unsec. unsub. notes 6.4s, 2017 500,000 601,298 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 535,000 748,667 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 600,000 784,111 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 212,669 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 690,000 777,671 Energy (1.0%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 985,000 1,236,038 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdome) 250,000 267,979 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 655,000 751,830 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 175,000 195,962 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 10,000 10,525 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 375,000 407,008 23 CORPORATE BONDS AND NOTES (16.4%)* cont. Principal amount Value Energy cont. El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 $235,000 $261,438 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 825,000 830,699 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 205,000 246,064 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 340,000 442,486 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 175,000 194,357 Motiva Enterprises, LLC 144A sr. unsec. unsub. notes 5.2s, 2012 225,000 229,741 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 220,000 284,512 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 650,000 666,250 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 390,000 439,566 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 300,000 341,614 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 864,555 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 355,000 363,479 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 760,000 1,033,545 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 675,000 720,563 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 245,000 258,885 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 480,000 574,901 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 180,000 241,155 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 245,000 278,737 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 280,000 319,590 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 455,000 504,088 Financials (6.8%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 3,030,000 3,029,166 Aflac, Inc. sr. unsec. notes 6.9s, 2039 500,000 574,748 Aflac, Inc. sr. unsec. notes 6.45s, 2040 345,000 378,142 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 1,160,000 1,194,945 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.596s, 2017 545,000 501,551 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 300,000 289,500 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 665,000 694,113 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,150,000 1,355,538 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 525,000 555,678 Bank Nederlandse Gemeenten 144A bonds 1 3/4s, 2015 (Netherlands) 12,100,000 12,127,700 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 1,405,000 1,498,137 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 315,000 313,435 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 145,000 114,550 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 804,000 922,172 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,415,000 1,426,534 24 CORPORATE BONDS AND NOTES (16.4%)* cont. Principal amount Value Financials cont. Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 $500,000 $570,569 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 331,000 395,797 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.257s, 2012 148,625 148,597 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 1,040,000 1,114,345 Capital One Bank USA NA sub. notes 8.8s, 2019 385,000 464,081 Capital One Capital III company guaranty jr. unsec. sub. notes 7.686s, 2036 320,000 323,200 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 450,000 470,813 Citigroup, Inc. sr. unsec. sub. FRN 0.81s, 2016 123,000 100,331 Citigroup, Inc. sub. notes 5s, 2014 1,369,000 1,407,810 Citigroup, Inc. unsec. sub. notes 6 1/8s, 2036 200,000 192,985 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 290,000 295,538 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 210,000 221,758 CNA Financial Corp. unsec. notes 6 1/2s, 2016 435,000 474,384 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 1,220,000 1,268,785 Credit Suisse Guernsey sr. unsec. notes 5.3s, 2019 475,000 509,240 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 605,000 715,630 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 635,000 660,843 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2016 470,000 357,200 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 361,000 413,453 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 19,000 19,882 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 785,000 809,316 GATX Financial Corp. notes 5.8s, 2016 560,000 605,211 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 355,000 353,704 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 260,000 298,094 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.653s, 2016 455,000 422,399 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 40,000 47,899 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 1,200,000 1,360,045 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 1,410,000 1,398,540 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 805,000 917,852 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 745,000 739,751 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 1,540,000 1,572,593 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 360,000 316,725 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 890,000 625,925 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 1,005,000 1,082,454 HSBC Finance Capital Trust IX FRN 5.911s, 2035 2,000,000 1,730,000 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 905,000 962,519 ING Bank NV 144A sr. unsec. notes FRN 1.596s, 2013 (Netherlands) 1,535,000 1,514,726 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 275,000 270,531 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,000,000 1,110,463 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 499,000 504,511 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.457s, 2047 2,443,000 1,712,414 25 CORPORATE BONDS AND NOTES (16.4%)* cont. Principal amount Value Financials cont. JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 $523,000 $527,636 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 1,060,000 993,636 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 280,000 299,524 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,080,000 1,007,463 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 1,020,000 970,860 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 815,000 1,199,924 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,565,000 1,646,547 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,300,000 1,387,750 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 590,000 574,916 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 100,000 104,979 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 465,000 491,805 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 415,000 453,142 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 525,000 498,750 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 1,300,000 1,225,844 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 370,000 380,407 Pacific LifeCorp 144A sr. notes 6s, 2020 365,000 397,610 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 2,020,000 2,070,500 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 600,000 730,031 Prudential Financial, Inc. sr. notes 6.2s, 2015 190,000 210,453 Prudential Holdings, LLC sr. notes FRN Ser. AGM, 1.434s, 2017 210,000 200,245 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) 355,000 365,084 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 900,000 796,266 Societe Generale SA 144A jr. unsec. sub. bonds FRN 1.333s, 2017 (France) 385,000 187,949 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 800,000 772,794 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.546s, 2037 1,790,000 1,205,738 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 265,000 299,480 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 480,000 520,939 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 750,000 987,665 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 470,000 486,995 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 555,000 579,543 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,060,000 1,205,855 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 145,000 166,631 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 570,000 673,488 Wells Fargo Bank NA unsec. sub. notes FRN 0.671s, 2016 710,000 643,480 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2013 (Australia) 1,010,000 975,387 26 CORPORATE BONDS AND NOTES (16.4%)* cont. Principal amount Value Financials cont. Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) $710,000 $769,983 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 159,000 146,280 Government (0.5%) International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 4,000,000 5,870,192 Health care (0.2%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 95,000 121,768 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 205,000 217,786 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 450,000 500,079 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 335,000 427,808 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 121,000 132,062 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 300,000 319,021 WellPoint, Inc. notes 7s, 2019 155,000 191,256 Technology (0.2%) Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 281,000 286,620 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 715,000 852,329 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 915,000 1,081,832 Xerox Corp. sr. unsec. notes 4 1/2s, 2021 395,000 405,417 Transportation (0.4%) American Airlines 2011-2 Class A Pass Through Trust company guaranty secured airplanes 8 5/8s, 2021 340,000 360,400 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 176,000 202,147 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 605,000 703,272 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 145,000 177,885 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 152,607 162,526 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 388,751 404,301 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 205,000 215,249 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 390,000 461,909 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,283,791 1,264,534 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 727,442 785,638 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 590,000 645,962 Utilities and power (2.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 500,000 520,643 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 510,000 600,927 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 120,000 122,227 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 1,230,000 1,462,931 Beaver Valley Funding Corp. sr. bonds 9s, 2017 493,000 515,732 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 975,000 1,102,227 27 CORPORATE BONDS AND NOTES (16.4%)* cont. Principal amount Value Utilities and power cont. Bruce Mansfield Unit pass-through certificates 6.85s, 2034 $1,308,125 $1,401,329 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 275,000 333,868 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 500,000 615,285 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 530,000 581,639 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.879s, 2066 2,310,000 2,000,430 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 10,000 12,060 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 450,000 477,832 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 685,000 596,556 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 490,000 608,314 Electricite de France 144A notes 6.95s, 2039 (France) 655,000 776,278 Electricite de France 144A sr. notes 5.6s, 2040 (France) 640,000 662,127 Electricite de France 144A sr. notes 4.6s, 2020 (France) 440,000 457,765 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 360,000 329,314 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 280,000 301,508 Energy Transfer Partners LP sr. unsec. unsub. notes 6.05s, 2041 410,000 417,336 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 240,000 253,348 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 365,000 405,108 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 610,000 635,812 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 185,000 207,544 ITC Holdings Corp. 144A notes 5 7/8s, 2016 270,000 308,408 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 365,000 427,737 Kansas Gas and Electric Co. bonds 5.647s, 2021 306,512 335,327 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 735,000 766,322 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 295,000 375,217 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 350,000 458,593 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 140,000 172,587 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 331,000 380,550 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 1,285,000 1,388,963 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 656,000 656,000 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 1,080,000 1,253,527 Spectra Energy Capital, LLC sr. notes 8s, 2019 820,000 1,047,479 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 110,000 131,155 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 1,024,000 1,345,237 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 975,000 985,621 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 960,000 1,175,667 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 1,945,000 1,988,763 Total corporate bonds and notes (cost $179,218,124) 28 CONVERTIBLE PREFERRED STOCKS (1.3%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 51,305 $2,946,831 General Motors Co. Ser. B, $2.375 cv. pfd. 89,334 3,578,943 MetLife, Inc. $3.75 cv. pfd. 48,800 3,343,288 PPL Corp. $4.75 cv. pfd. 55,331 2,991,747 PPL Corp. $4.375 cv. pfd. 43,000 2,256,210 Total convertible preferred stocks (cost $16,299,510) INVESTMENT COMPANIES (1.1%)* Shares Value Financial Select Sector SPDR Fund 298,100 $4,191,286 Market Vectors Gold Miners ETF 15,400 790,328 Utilities Select Sector SPDR Fund 141,300 4,900,284 Vanguard MSCI Emerging Markets ETF 72,400 3,063,968 Total investment companies (cost $11,620,020) MORTGAGE-BACKED SECURITIES (0.6%)* Principal amount Value CS First Boston Mortgage Securities Corp. Ser. 04-C1, Class B, 4.855s, 2037 $1,407,000 $1,442,175 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 5,675,409 102,867 Ser. T-56, Class 3, IO, 0.474s, 2043 6,710,899 3,146 Ser. T-56, Class 1, IO, 0.294s, 2043 8,899,926 5,562 Ser. T-56, Class 2, IO, 0.124s, 2043 8,087,768 7,582 Federal National Mortgage Association Ser. 01-79, Class BI, IO, 0.31s, 2045 1,888,141 16,521 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 197,236 171,595 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 882,873 891,701 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 715,303 683,114 Ser. 99-C1, Class G, 6.41s, 2031 765,731 673,843 Ser. 98-C4, Class H, 5.6s, 2035 1,074,000 1,176,044 Morgan Stanley Capital I FRB Ser. 07-HQ12, Class A2, 5.783s, 2049 809,252 825,426 FRB Ser. 07-HQ12, Class A2FL, 0.545s, 2049 721,546 678,253 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 456,000 22,800 Structured Asset Securities Corp. 144A FRB Ser. 04-NP2, Class A, 0.626s, 2034 397,853 318,282 Total mortgage-backed securities (cost $6,677,214) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $215,000 $280,951 IL State G.O. Bonds 4.421s, 1/1/15 420,000 442,390 4.071s, 1/1/14 1,250,000 1,296,613 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 350,000 452,540 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 275,000 317,688 Total municipal bonds and notes (cost $2,511,495) 29 ASSET-BACKED SECURITIES (0.1%)* Principal amount Value First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † $194,241 $19 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.276s, 2037 308,000 244,860 GE Business Loan Trust 144A Ser. 04-2, Class D, 3.035s, 2032 376,257 150,126 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,147,177 163,976 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,874,214 224,906 Total asset-backed securities (cost $775,865) FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)* Principal amount Value Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 $226,000 $207,705 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 450,000 458,699 Total foreign government bonds and notes (cost $684,039) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (11.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.7%) Government National Mortgage Association Pass-Through Certificates 4s, February 20, 2041 $10,435,844 $11,254,406 3 1/2s, TBA, February 1, 2042 8,000,000 8,405,625 U.S. Government Agency Mortgage Obligations (9.7%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, March 1, 2035 9,296 10,368 3 1/2s, January 1, 2041 534,648 554,886 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, February 1, 2042 24,000,000 26,377,500 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 8,449,463 9,190,457 5s, with due dates from August 1, 2033 to January 1, 2039 4,378,840 4,726,589 4 1/2s, August 1, 2033 ∆ 11 11,655 4 1/2s, April 1, 2041 ∆ 559,073 589,822 4 1/2s, TBA, February 1, 2042 47,000,000 50,223,909 3 1/2s, December 1, 2040 914,366 950,762 3 1/2s, TBA, February 1, 2042 21,000,000 21,818,672 Total U.S. government and agency mortgage obligations (cost $131,906,804) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%)* Principal amount Value Wells Fargo & Co. 2 1/8s, FDIC guaranteed notes, June 15, 2012 $1,400,000 $1,410,234 Total U.S. government agency obligations (cost $1,401,552) 30 U.S. TREASURY OBLIGATIONS (4.7%)* Principal amount Value U.S. Treasury Bonds 4 1/2s, February 15, 2036 $30,000 $39,134 U.S. Treasury Notes 3 1/2s, May 31, 2013 16,500,000 17,227,998 3 1/8s, May 15, 2021 600,000 674,508 U.S. Treasury Notes 2 5/8s, February 29, 2016 31,600,000 34,309,454 1 1/4s, April 15, 2014 3,100,000 3,169,387 Total U.S. treasury obligations (cost $55,064,048) SHORT-TERM INVESTMENTS (15.1%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.08% e 123,463,197 $123,463,197 Federal Home Loan Discount Notes with an effective yield of 0.030%, February 3, 2012 $9,866,000 9,865,984 Straight-A Funding, LLC commercial paper with an effective yield of 0.128%, February 16, 2012 8,650,000 8,649,531 Straight-A Funding, LLC commercial paper with an effective yield of 0.037%, April 16, 2012 16,000,000 15,997,122 Straight-A Funding, LLC commercial paper with an effective yield of 0.188%, February 1, 2012 10,203,000 10,203,000 U.S. Treasury Bills with an effective yield of 0.013%, February 16, 2012 7,000,000 6,999,962 U.S. Treasury Bills with an effective yield of 0.010%, February 9, 2012 3,000,000 2,999,993 Total short-term investments (cost $178,175,334) TOTAL INVESTMENTS Total investments (cost $1,187,886,253) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ASC 820 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes SPDR S&P Depository Receipts TBA To Be Announced Commitments 31 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2011 through January 31, 2012 (the reporting period). * Percentages indicated are based on net assets of $1,176,232,892. † Non-income-producing security. ∆ Forward commitment, in part or in entirety (Note 1). e See Note 5 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $79,922,734 to cover certain TBAcontracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The fund had the following sector concentration greater than 10% at the close of the reporting period (as a percentage of net assets): TBA SALE COMMITMENTS OUTSTANDING at 1/31/12 (proceeds receivable $26,415,938) (Unaudited) Principal Settlement Agency amount date Value FNMA, 6s, February 1, 2042 $24,000,000 2/13/12 $26,377,500 Total 32 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $22,210,327 $— $— Capital goods 39,705,002 — — Communication services 54,199,986 — — Conglomerates 26,986,027 — — Consumer cyclicals 63,637,123 — — Consumer staples 53,750,508 — — Energy 76,905,340 — — Financials 138,278,320 — — Health care 109,931,724 — — Technology 56,734,019 — — Transportation 4,313,906 — — Utilities and power 30,019,548 — — Total common stocks — — Asset-backed securities — 783,887 — Convertible preferred stocks — 15,117,019 — Corporate bonds and notes — 192,985,494 — Foreign government bonds and notes — 666,404 — Investment companies 12,945,866 — — Mortgage-backed securities — 7,018,911 — Municipal bonds and notes — 2,790,182 — U.S. government agency obligations — 1,410,234 — U.S. government and agency mortgage obligations — 134,114,651 — U.S. Treasury obligations — 55,420,481 — Short-term investments 123,463,197 54,715,592 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments $— $(26,377,500) $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 33 Statement of assets and liabilities 1/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,064,423,056) $1,154,640,551 Affiliated issuers (identified cost $123,463,197) (Notes 1 and 5) 123,463,197 Cash 1 Dividends, interest and other receivables 4,979,977 Receivable for shares of the fund sold 333,603 Receivable for investments sold 9,751,235 Receivable for sales of delayed delivery securities (Note 1) 26,463,938 Total assets LIABILITIES Payable for investments purchased 6,094,735 Payable for purchases of delayed delivery securities (Note 1) 107,523,204 Payable for shares of the fund repurchased 1,713,424 Payable for compensation of Manager (Note 2) 532,632 Payable for investor servicing fees (Note 2) 191,084 Payable for custodian fees (Note 2) 16,094 Payable for Trustee compensation and expenses (Note 2) 460,687 Payable for administrative services (Note 2) 2,332 Payable for distribution fees (Note 2) 300,140 TBA sale commitments, at value (proceeds receivable, at value $26,415,938) (Note 1) 26,377,500 Other accrued expenses 187,778 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,009,568,826 Undistributed net investment income (Note 1) 2,531,880 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (926,123,747) Net unrealized appreciation of investments 90,255,933 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 34 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($983,744,326 divided by 79,296,093 shares) $12.41 Offering price per class A share (100/94.25 of $12.41)* $13.17 Net asset value and offering price per class B share ($33,165,955 divided by 2,703,275 shares)** $12.27 Net asset value and offering price per class C share ($21,548,369 divided by 1,747,178 shares)** $12.33 Net asset value and redemption price per class M share ($71,603,423 divided by 5,845,761 shares) $12.25 Offering price per class M share (100/96.50 of $12.25)* $12.69 Net asset value, offering price and redemption price per class R share ($1,211,157 divided by 97,893 shares) $12.37 Net asset value, offering price and redemption price per class Y share ($64,959,662 divided by 5,218,193 shares) $12.45 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 35 Statement of operations Six months ended 1/31/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $24,916) $10,483,654 Interest (including interest income of $40,674 from investments in affiliated issuers) (Note 5) 6,935,401 Total investment income EXPENSES Compensation of Manager (Note 2) 3,122,207 Investor servicing fees (Note 2) 1,176,123 Custodian fees (Note 2) 19,499 Trustee compensation and expenses (Note 2) 48,657 Administrative services (Note 2) 16,766 Distribution fees — Class A (Note 2) 1,217,284 Distribution fees — Class B (Note 2) 172,023 Distribution fees — Class C (Note 2) 105,828 Distribution fees — Class M (Note 2) 266,457 Distribution fees — Class R (Note 2) 2,920 Other 263,763 Total expenses Expense reduction (Note 2) (4,987) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 29,335,828 Net realized gain on foreign currency transactions (Note 1) 93 Net unrealized depreciation of investments and TBA sale commitments during the period (14,973,735) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 36 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 1/31/12* Year ended 7/31/11 Operations: Net investment income $11,012,515 $19,699,183 Net realized gain on investments and foreign currency transactions 29,335,921 106,963,794 Net unrealized appreciation (depreciation) of investments (14,973,735) 23,125,657 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (8,244,397) (18,171,051) Class B (154,429) (451,746) Class C (98,452) (216,716) Class M (419,896) (967,653) Class R (8,448) (20,173) Class Y (621,166) (1,374,319) Increase in capital from settlement payments (Note 6) — 476,149 Redemption fees (Note 1) — 1 Decrease from capital share transactions (Note 4) (79,433,823) (196,021,434) Total decrease in net assets NET ASSETS Beginning of period 1,239,838,802 1,306,797,110 End of period (including undistributed net investment income of $2,531,880, and $1,066,153, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses Ratio of net Ratio to average investment Net asset Net Net realized of expenses net assets income (loss) value, investment and unrealized Total from From From From Total Non-recurring Net asset Total return Net assets, to average excluding to average Portfolio beginning income gain (loss) investment net investment net realized gain return distribu- Redemption reimburse- value, end at net asset end of period net assets interest net assets turnover Period ended of period (loss) a on investments operations income on investments of capital tions fees ments of period value (%) b (in thousands) (%) c expense (%) c (%) (%) d Class A January 31, 2012** .12 .18 (.10) — * .53* .53* .98* 47* July 31, 2011 .19 1.14 (.20) — — — e — f 1.05 1.05 1.57 176 July 31, 2010 .25 .93 (.22) — (.02) — e — 1.13 h 1.13 h 2.27 341 July 31, 2009 .27 (3.49) (.44) (.09) (.10) — e — g 1.34 i,j 1.14 j 2.61 j 233 July 31, 2008 .61 (2.55) (.64) (1.53) — — e — 1.00 j 1.00 j 3.80 j 124 July 31, 2007 .48 1.46 (.52) (1.53) — — e — .96 j .96 j 2.61 j 144 Class B January 31, 2012** .07 .17 (.05) — * .90* .90* .60* 47* July 31, 2011 .10 1.13 (.11) — — — e — f 1.80 1.80 .82 176 July 31, 2010 .17 .94 (.15) — (.02) — e — 1.88 h 1.88 h 1.54 341 July 31, 2009 .19 (3.46) (.37) (.09) (.08) — e — g 2.09 i,j 1.89 j 1.85 j 233 July 31, 2008 .48 (2.52) (.50) (1.53) — — e — 1.75 j 1.75 j 2.99 j 124 July 31, 2007 .33 1.46 (.38) (1.53) — — e — 1.71 j 1.71 j 1.82 j 144 Class C January 31, 2012** .07 .18 (.06) — * .90* .90* .60* 47* July 31, 2011 .10 1.13 (.11) — — — e — f 1.80 1.80 .82 176 July 31, 2010 .16 .95 (.15) — (.02) — e — 1.88 h 1.88 h 1.52 341 July 31, 2009 .19 (3.47) (.37) (.09) (.08) — e — g 2.09 i,j 1.89 j 1.86 j 233 July 31, 2008 .49 (2.52) (.51) (1.53) — — e — 1.75 j 1.75 j 3.03 j 124 July 31, 2007 .34 1.45 (.38) (1.53) — — e — 1.71 j 1.71 j 1.86 j 144 Class M January 31, 2012** .08 .18 (.07) — * .78* .78* .73* 47* July 31, 2011 .13 1.13 (.14) — — — e — f 1.55 1.55 1.07 176 July 31, 2010 .19 .94 (.18) — (.02) — e — 1.63 h 1.63 h 1.77 341 July 31, 2009 .21 (3.44) (.40) (.09) (.09) — e — g 1.84 i,j 1.64 j 2.13 j 233 July 31, 2008 .53 (2.52) (.55) (1.53) — — e — 1.50 j 1.50 j 3.31 j 124 July 31, 2007 .38 1.45 (.43) (1.53) — — e — 1.46 j 1.46 j 2.10 j 144 Class R January 31, 2012** .10 .18 (.09) — * .65* .65* .85* 47* July 31, 2011 .16 1.14 (.17) — — — e — f 1.30 1.30 1.32 176 July 31, 2010 .22 .94 (.20) — (.02) — e — 1.38 h 1.38 h 2.03 341 July 31, 2009 .24 (3.47) (.42) (.09) (.09) — e — g 1.59 i,j 1.39 j 2.30 j 233 July 31, 2008 .57 (2.54) (.60) (1.53) — — e — 1.25 j 1.25 j 3.66 j 124 July 31, 2007 .44 1.46 (.48) (1.53) — — e — 1.21 j 1.21 j 2.38 j 144 Class Y January 31, 2012** .13 .18 (.12) — * .40* .40* 1.10* 47* July 31, 2011 .22 1.15 (.23) — — — e — f .80 .80 1.82 176 July 31, 2010 .28 .95 (.25) — (.03) — e — .88 h .88 h 2.55 341 July 31, 2009 .29 (3.50) (.47) (.09) (.10) — e — g 1.09 i,j .89 j 2.87 j 233 July 31, 2008 .66 (2.55) (.69) (1.53) — — e — .75 j .75 j 4.05 j 124 July 31, 2007 .53 1.46 (.57) (1.53) — — e — .71 j .71 j 2.86 j 144 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 39 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 6). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding as of May 21, 2009. h Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets as of July 31, 2010. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.20% of average net assets as of July 31, 2009 (Note 2). j Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2009 0.01% July 31, 2008 <0.01 July 31, 2007 <0.01 The accompanying notes are an integral part of these financial statements. 40 Notes to financial statements 1/31/12 (Unaudited) Note 1: Significant accounting policies Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. The George Putnam Fund of Boston (d/b/a) George Putnam Balanced Fund (the fund) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The fund seeks a balanced investment producing both capital growth and current income by investing primarily in value-oriented stocks of large companies and government, corporate and mortgage-backed bonds. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2011 through January 1, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and 41 divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or 42 high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2011, the fund had a capital loss carryover of $949,794,002 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $310,017,859 $— $310,017,859 July 31, 2017 639,776,143 — 639,776,143 July 31, 2018 43 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $1,193,551,920, resulting in gross unrealized appreciation and depreciation of $120,906,998 and $36,355,170, respectively, or net unrealized appreciation of $84,551,828. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 44 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’sexpenses were reduced by $1,891 under the expense offset arrangements and by $3,096 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $891, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $24,321 and $185 from the sale of classA and classM shares, respectively, and received $12,585 and $428 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $19 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $471,489,598 and $520,733,734, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $182,528,377 and $144,911,664, respectively. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 1/31/12 Year ended 7/31/11 ClassA Shares Amount Shares Amount Shares sold 2,063,234 $24,383,452 5,472,625 $65,405,057 Shares issued in connection with reinvestment of distributions 648,612 7,474,936 1,397,797 16,355,108 2,711,846 31,858,388 6,870,422 81,760,165 Shares repurchased (8,138,736) (96,207,635) (19,352,341) (230,270,993) Net decrease 45 Six months ended 1/31/12 Year ended 7/31/11 ClassB Shares Amount Shares Amount Shares sold 112,191 $1,317,608 243,230 $2,864,261 Shares issued in connection with reinvestment of distributions 13,038 148,826 37,617 432,516 125,229 1,466,434 280,847 3,296,777 Shares repurchased (654,031) (7,654,749) (2,240,199) (26,420,196) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassC Shares Amount Shares Amount Shares sold 126,637 $1,491,380 179,473 $2,124,913 Shares issued in connection with reinvestment of distributions 7,961 91,352 17,193 200,066 134,598 1,582,732 196,666 2,324,979 Shares repurchased (200,465) (2,366,965) (454,627) (5,374,980) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassM Shares Amount Shares Amount Shares sold 315,696 $3,659,648 541,294 $6,360,649 Shares issued in connection with reinvestment of distributions 36,486 415,569 82,446 952,265 352,182 4,075,217 623,740 7,312,914 Shares repurchased (739,350) (8,620,658) (1,610,861) (19,063,596) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassR Shares Amount Shares Amount Shares sold 13,313 $156,962 22,170 $263,068 Shares issued in connection with reinvestment of distributions 735 8,448 1,730 20,173 14,048 165,410 23,900 283,241 Shares repurchased (15,998) (187,338) (45,784) (555,084) Net decrease Six months ended 1/31/12 Year ended 7/31/11 ClassY Shares Amount Shares Amount Shares sold 133,191 $1,590,465 714,819 $8,287,925 Shares issued in connection with reinvestment of distributions 53,388 617,403 116,179 1,362,985 186,579 2,207,868 830,998 9,650,910 Shares repurchased (483,086) (5,752,527) (1,570,037) (18,965,571) Net decrease 46 Note 5: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $40,674 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $148,207,072 and $220,467,764, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $465,203 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $10,946 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU)2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. 47 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 48 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 49 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 50 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 51 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Elizabeth T. Kennan Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Trustees Treasurer and Principal Jameson A. Baxter, Chair Accounting Officer Susan G. Malloy Ravi Akhoury Vice President and Barbara M. Baumann Robert R. Leveille Assistant Treasurer Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer John A. Hill Paul L. Joskow This report is for the information of shareholders of George Putnam Balanced Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 52 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. The George Putnam Fund of Boston By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: March 30, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: March 30, 2012
